Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2 4,  5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bank ( US 20020029925) in view of Azima (US20020044668). 
As to Claim 1, Bank teaches a loudspeaker (abstract), comprising: a panel (bending wave panel, abstract, Figure 1, [0011]); a driving unit mechanically coupled to the panel  and configured to produce resonant behavior in the panel  according to an electrical signal received by the driving unit a vibration exciter 8 is fixed to the panel 2 to launch ; and at least one piece of reticulated foam mechanically coupled to the panel, Figure 2 [0020] Compressing the foam around the perimeter changes it from an open-cell foam suitable as an absorber into a compressed version where the cells are squashed to an extent that the perimeter has very little acoustic power transmitted through it. This ensures isolation of the rear radiation from the front.  [0021] the present invention thus provides a new design whereby the foam surround and acoustic absorber are incorporated into a single item which can be easily formed and bonded to the panel in a simple press tool. This new design simplifies the manufacturing process for a DML loudspeaker or the like used in a closed back design. Bank teaches a use of soft foam and open cell foam,[0005] and  [0020]. Bank does not explicitly teach using a “reticulated foam”. However, reticulated foam including polymers and polyurethanes are well-known in the art. Azima in related field (speakers teaches on [0085] and [0086] Internal and structural damping can be designed into the panel with an appropriate choice of damping material for the application, for example in terms of panel size, i.e. the damping should be sufficient to reduce bending wave energy reflections from the boundaries to useful levels.[0086] By way of an example, polyurethane in general makes for a better self-damped foam core than a polyester material in a sandwich construction. FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a well-known damping material such as polyurethane since polyurethane in general makes for a better self-damped foam core than a polyester material in a sandwich construction. [0086].


As to Claim 2, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the panel is a flat panel (flat panel loudspeakers. Azima on [0002]).
As to Claim 4, Bank in view of Azima teaches the limitations of Claim 1,  and wherein the at least one piece of reticulated foam comprises a first sheet of reticulated foam mechanically coupled to a first side of the panel and a second sheet of reticulated foam mechanically coupled to a second side of the panel, Azima teaches on [0084] FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1.
As to Claim 5, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam is coupled to an entire face of the panel, Azima teaches [0086] FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. Two other structural damping strategies may be adopted, in which a damping material is injected in the core cavities in order to provide for suitable and adequate damping which is appropriate for the application.  
As to Claim 9, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam is attached to the panel via a layer of adhesive, Azima teaches Using the damping layer as a layer in the construction of the panel, e.g. as the adhesive layer or the core material [0082]. 
As to Claim 10, Bank in view of Azima teaches the limitations of Claim 1, and wherein the loudspeaker does not comprise a frame mechanically supporting the panel, Azima teaches a transducer mounted to the panel to apply bending wave energy in the form of dispersive travelling waves thereto at a first location in response to an electrical signal applied to the transducer to cause the panel to vibrate and radiate an acoustic output. See at least abstract.  

As to Claim 11, Bank in view of Azima teaches the limitations of Claim 1 and wherein the at least one piece of reticulated foam has a thickness greater than a thickness of the panel, Azima on [0018] teaches The attenuating means may comprise a variation in panel thickness or density across at least a portion of the panel and [0084] teaches FIG. 1a and 1h show the application of a damping layer 2 of varying thickness to one or both surfaces of a panel. FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Alternatively, or in addition to the provision of a damping layer on one or both surfaces of the panel, one or more damping layers can be incorporated into the structure of the panel itself. Therefore, Azima teaches varying the thickness of damping layer can be done as desired to achieve attenuation. 
As to Claim 12, Bank in view of Azima teaches the limitations of Claim 1 and, wherein the thickness of the at least one piece of reticulated foam is at least twice the thickness of the panel, Azima on [0018] teaches The attenuating means may comprise a variation in panel thickness or density across at least a portion of the panel and [0084] teaches 

As to Claim 13, Bank in view of Azima teaches the limitations of Claim 1 and wherein the panel comprises a honeycomb core material, Azima on [0086] teaches FIG. 11 shows a panel 1 having a honeycomb type core 5.
As to Claim 14, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam comprises polyurethane foam, Azima teaches FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. Two other structural damping strategies may be adopted, in which a damping material is injected in the core cavities in order to provide for suitable and adequate damping which is appropriate for the application. 
As to Claim 15, Bank in view of Azima teaches the limitations of Claim 1, and regarding the following:  wherein the at least one piece of reticulated foam has a density between 20 pores per inch and 60 pores per inch, Azima teaches [0086], By way of an example, polyurethane in general makes for a better self-damped foam core than a polyester between 20 pores per inch and 60 pores per inch. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the foam with desired pore density depending on the adequate damping that is desired. 
 
3.	Claims 3, 6-8, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 20020029925) in view of Azima (US20020044668) and Shin ( US 20190196247)
As to Claim 3, Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach wherein the panel is a curved panel. However, displays having different shapes and sizes are well-known in the art. Shin in related field (displays devices with 
As to Claim 6 , Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach further comprising one or more fasteners attached to and compressing the at least one piece of reticulated foam. However, Shin in related field (display panel) teaches FIG. 5B, the display apparatus may include the first sound generation device 1200, the second sound generation device 1200', and a supporting member 300. The supporting member 300 may support at least one of rear and side surfaces of the display panel 100. The supporting member 300 may be a plate-shaped member, e.g., of a metal or plastic material, over a rear surface or an entire surface of the display panel 100. [0089], The nut 330 may be a self-clinching nut. An example of the self-clinching nut may be a PEM.RTM. nut, although embodiments are not limited thereto. If the self-clinching nut is used, some of the vibration generated in the sound generation device 1200 may be absorbed by the self-clinching nut. Thus, a vibration transferred to the supporting member 300 may be reduced. Figures 5B and 7,[0102] A plurality of mounting holes 1310, 1320, 1330, and 1340 may be included for fixing the fixing device 1000 and the supporting member 300 to each other. The screw through-hole may be formed in the inner surface of the nut 330, as shown in the example of FIG. 5B. Thus, after aligning the mounting holes 1310, 1320, 1330, and 1340 of the fixing device 1000 and the screw through-hole of the nut 330, the screw 320 may be fastened (or  
As to Claim 7 , Bank in view of Azima teaches the limitations of Claim 1,  and wherein the plurality of fasteners are positioned to amplify resonant behavior of the panel at a subset of frequencies below 150 Hz, Shin on [0170], [0171] teaches two or more partitions may be provided in a center region of the display panel 100, thereby decreasing an influence of a sound characteristic caused by a resonance frequency difference of a middle-high-pitched sound in the left region and the right region of the display panel 100. When a partition is provided between two sound generation devices, a left sound and a right sound may be separated from each other, thereby enhancing a stereo characteristic of a sound. Different sounds having the middle-high-pitched sound band may be output by the two sound generation devices. [0171] The first partition 1700, the second partition 1700', and the third partition 1700'' may each include a double-sided tape, a single-sided tape, an adhesive, a bond, and/or the like, but embodiments are not limited thereto. The first partition 1700, the second partition 1700', and the third partition 1700'' may be formed of a material having an elasticity which enables compression to be formed to some extent. For example, the first to third partitions may include polyurethane, polyolefin, polyethylene, and/or the like, but embodiments are not limited thereto.


As to Claim 8 , Bank in view of Azima teaches the limitations of Claim 1,  and further comprising a plurality of rigid pins contacting the at least one piece of reticulated foam and/or the panel. However, Shin in related field (display panel) teaches FIG. 5B, the display apparatus may include the first sound generation device 1200, the second sound generation device 1200', and a supporting member 300. The supporting member 300 may support at least one of rear and side surfaces of the display panel 100. The supporting member 300 may be a plate-shaped member, e.g., of a metal or plastic material, over a rear surface or an entire surface of the display panel 100. [0089], The nut 330 may be a self-clinching nut. An example of the self-clinching nut may be a PEM.RTM. nut, although embodiments are not limited thereto. If the self-clinching nut is used, some of the vibration generated in the sound generation device 1200 may be absorbed by the self-clinching nut. Thus, a vibration transferred to the supporting member 300 may be reduced. Figures 5B and 7, 0102] a plurality of mounting holes 1310, 1320, 1330, and 1340 may be included for fixing the fixing device 1000 and the supporting member 300 to each other. The screw through-hole may be formed in the  a plurality of rigid pins to mount the foam sheet to mechanically coupling to the panel so that some of the vibrations are absorbed by the fastening members.  
As to Claim 16, Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach a digital signal processing (DSP) unit connected to the driving unit. However, speaker systems for display panels used to display digital images including a DSP is well known in the art. Shin in related field teaches the display panel 100 may display an image, e.g., an electronic or digital image, and may be implemented as all types of display panels, such as a liquid crystal display panel, an organic light emitting diode (OLED) display panel, an electroluminescent display panel, etc. The display panel 100 may vibrate, based on a vibration of the sound generation device 200, to output a sound.[0042], [0052]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the speaker as taught by Bank in view of Azima for display apparatus that produces digital images for its intended use. 
As to Claim 17, Bank in view of Azima teaches the limitations of Claim 16, wherein the digital signal processing (DSP) unit is configured to increase and/or decrease signal power in one or more frequency bands, Shin teaches the display panel 100 may display an image, e.g., an electronic or digital image, and may be implemented as all types of 
As to Claim 18, Bank in view of Azima teaches the limitations of Claim 1, wherein the panel is a first panel, the loudspeaker further comprises a second panel, and the at least one piece of reticulated foam comprises a first piece of reticulated foam coupled to the first panel and a second piece of reticulated foam coupled to the second panel, Azima teaches [0084] FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Bank in view of Azima does not explicitly teach second panel. However, Shin in related field (Display) teaches a partition may be provided between the first sound generation device 1800 and the second sound generation device 1800'. The partition may be configured with a first partition 1700, a second partition 1700', and a third partition 1700''. Each of the first partition 1700, the second partition 1700', and the third partition 1700'' may be an air gap or a space where a sound may be generated when the display panel 100 is vibrated by the first sound generation device 1800 and the second sound generation device 1800'. Further, the second partition 1700' and the third partition 1700'' may separate a left sound and a right sound, which may be generated by the first sound generation device 1800 and the second sound generation device 1800'.Figures 13A, 13B. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify 
As to Claim 19, Bank in view of Azima in further view of Shin teaches the limitations of Claim 18, and wherein the driving unit is a first driving unit, and the loudspeaker further comprises: a second driving unit coupled to the second panel; and a non-resonant fabric coupled to the first panel and to the second panel, a partition may be provided between the first sound generation device 1800 and the second sound generation device 1800'. The partition may be configured with a first partition 1700, a second partition 1700', and a third partition 1700''. Each of the first partition 1700, the second partition 1700', and the third partition 1700'' may be an air gap or a space where a sound may be generated when the display panel 100 is vibrated by the first sound generation device 1800 and the second sound generation device 1800'. Further, the second partition 1700' and the third partition 1700'' may separate a left sound and a right sound, which may be generated by the first sound generation device 1800 and the second sound generation device 1800'.[0122]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651